 1
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                              DISTRICT OF NEVADA
 7
 8 FRANK M. PECK,                                 No. 2:19-CV-01023-SAB
 9        Plaintiff,
10        v.
11 UNITED STATES OF AMERICA;                      ORDER DENYING MOTION
12 JENNIFER A. DORSEY; DAVID S.                   FOR EXTENSION OF TIME TO
13 DOTY; GREGORY M. SLEET; RENE L.                EFFECT SERVICE OF
14 VALLARDES; COURTNEY B.                         PROCESS
15 KIRSCHNER; and JOHN DOES
16        Defendants.
17
18        Before the Court is Plaintiff’s Motion for Extension of Time to Effect
19 Service of Process per FRCP 6(b), FRCP 4(m), ECF No. 45. Plaintiff is
20 representing himself pro se. Defendants have not made an appearance.
21        The instant motion was filed on March 20, 2020. Plaintiff requests the Court
22 grant him additional time to effect service of process upon a person whom Plaintiff
23 wants to add as a defendant in this matter. ECF No. 45 at 2. Plaintiff also argues
24 that more time is required to perfect service of process because none of the named
25 Defendants have responded to the waivers of service of process he sent them. Id.
26 The Court previously dismissed Plaintiff’s claims with prejudice, ECF No. 41, and
27 directed entry of judgment in Defendants’ favor, ECF No. 42, on February 27,
28
     ORDER DENYING MOTION FOR EXTENSION OF TIME TO EFFECT
     SERVICE OF PROCESS * 1
1 2020. Because Plaintiff’s motion was filed after the Court dismissed his claims, the
2 motion is untimely.
3        Accordingly, IT IS HEREBY ORDERED:
4        1. Plaintiff’s Motion for Extension of Time to Effect Service of Process per
5 FRCP 6(b), FRCP 4(m), ECF No. 45, is DENIED.
6        2. Any other pending motions are DISMISSED AS MOOT.
7        IT IS HEREBY ORDERED. The District Court Clerk is hereby directed to
8 enter this Order, forward a copy to Plaintiff, and close the file. The Court certifies
9 any appeal of this Order would not be taken in good faith.
10       DATED this 8th day of April 2020.
11
12
13
                                                  4UBOMFZ"#BTUJBO
14
                                              6OJUFE4UBUFT%JTUSJDU+VEHF
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION FOR EXTENSION OF TIME TO EFFECT
     SERVICE OF PROCESS * 2
